DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Supplemental Office Action
This Supplemental Office Action is generated to correct a typographic error/s included in Paragraphs 5 and 7 (renumbered as 7 and 9 in this Office Action) of the Non-Final Office mailed on June 17, 2022. 

The instant application having application No. 17/179,589 of Fennell et al. for “Analyte Monitoring System and Methods” filed on February 19, 2021 has been examined. 

Drawings
Drawings Figures 1-14 submitted on February 19, 2021 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statements
The information disclosure statements filed on May 11, 2021, May 11, 2021 and May 25, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,952,611 B2. The difference between the patented narrower claim 1 and the instant broad claim 1 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Instant App. No. 17/179,589:
U.S. Patent No. 10,952,611 B2:
Claim 1: An analyte monitoring system, comprising: an analyte sensor, wherein a portion of the analyte sensor is configured to be positioned in contact with fluid under a skin layer to monitor levels of at least two analytes in the fluid; and sensor electronics operatively coupled to the analyte sensor and configured to receive measurement data corresponding to the at least two analytes, wherein the sensor electronics are configured to: detect one or more commands received from a remote device; communicate identification information to the remote device in response to detection of the one or more predefined commands when the remote device is in proximity of the analyte sensor; and transmit a response data packet to the remote device based on the received one or more commands.
Claim 1: An analyte monitoring device, comprising: an analyte sensor, wherein a portion of the analyte sensor is configured to be positioned in contact with fluid under a skin layer to monitor an analyte level in the fluid; and sensor electronics operatively coupled to the analyte sensor and configured to: detect one or more commands received from a remote location each having an associated signal strength, communicate identification information to the remote location in response to the one or more predefined commands received from the remote location when the remote location is in a proximity of the sensor, the sensor electronics further configured to communicate a response data packet to the remote location based on the received one or more commands. 


In view of the above, since the subject matters recited in the broad claim 1 of the instant application were fully disclosed in and covered by narrow claim 1 of U.S. Patent No. 10,952,611 B2, allowing the claim 1 would result in an unjustified or improper granted of patents.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim 1 is non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,178,954 B2. The difference between the patented narrow claim 1 and the instant broad claim 1 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Instant App. No. 17/179,589:
U.S. Patent No. 10,178,954 B2:
Claim 1: An analyte monitoring system, comprising: an analyte sensor, wherein a portion of the analyte sensor is configured to be positioned in contact with fluid under a skin layer to monitor levels of at least two analytes in the fluid; and sensor electronics operatively coupled to the analyte sensor and configured to receive measurement data corresponding to the at least two analytes, wherein the sensor electronics are configured to: detect one or more commands received from a remote device; communicate identification information to the remote device in response to detection of the one or more predefined commands when the remote device is in proximity of the analyte sensor; and transmit a response data packet to the remote device based on the received one or more commands.

Claim 1: An analyte monitoring device, comprising: an analyte sensor for positioning in fluid contact with bodily fluid under a skin surface to monitor an analyte level in the bodily fluid; and sensor electronics operatively coupled to the analyte sensor and configured to: detect one or more predefined commands received from a remote location each having an associated signal strength, communicate an identification information to the remote location in response to the one or more predefined commands received from the remote location when the predefined commands from the remote location have a signal strength greater than a predetermined threshold, the sensor electronics further configured to communicate a response data packet to the remote location based on the received one or more predefined commands. 


In view of the above, since the subject matters recited in the broad claim 1 of the instant application were fully disclosed in and covered by narrow claim 1 of U.S. Patent No. 10,178,954 B2, allowing the board claim 1 would result in an unjustified or improper granted of patents.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim 1 is non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,649,057 B2. The difference between the patented narrower claim 1 and the instant broad claim 1 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Instant App. No. 17/179,589:
U.S. Patent No. 9,649,057 B2:
Claim 1: An analyte monitoring system, comprising: an analyte sensor, wherein a portion of the analyte sensor is configured to be positioned in contact with fluid under a skin layer to monitor levels of at least two analytes in the fluid; and sensor electronics operatively coupled to the analyte sensor and configured to receive measurement data corresponding to the at least two analytes, wherein the sensor electronics are configured to: detect one or more commands received from a remote device; communicate identification information to the remote device in response to detection of the one or more predefined commands when the remote device is in proximity of the analyte sensor; and transmit a response data packet to the remote device based on the received one or more commands.

Claim 1: An analyte monitoring device, comprising: an in vivo glucose sensor positioned in fluid contact with bodily fluid under a skin surface to generate signals corresponding to a glucose level in the bodily fluid; and sensor electronics operatively coupled to the glucose sensor and configured to generate glucose data from the signals generated by the in vivo glucose sensor, the sensor electronics further configured to pair with a remote location using an encryption key, the encryption key being based on information associated with the sensor electronics, to establish a communication link between the sensor electronics and the remote location, wherein when the communication link is established and the sensor electronics is paired with the remote location, the sensor electronics is configured to transmit glucose data at a predetermined time interval and receives acknowledgement from the remote location when the glucose data is received at the remote location at the predetermined time interval, wherein the sensor electronics is further configured to receive the encryption key from the remote location, and the encryption key is generated at the remote location based on a received identification information of the sensor electronics.


In view of the above, since the subject matters recited in the broad claim 1 of the instant application were fully disclosed in and covered by narrow claim 1 of U.S. Patent No. 9,649,057 B2, allowing the claim 1 would result in an unjustified or improper granted of patents.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim 1 is non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,035,767 B2. The difference between the patented narrow claim 1 and the instant broad claim 1 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Instant App. No. 17/179,589:
U.S. Patent No. 9,035,767 B2:
Claim 1: An analyte monitoring system, comprising: an analyte sensor, wherein a portion of the analyte sensor is configured to be positioned in contact with fluid under a skin layer to monitor levels of at least two analytes in the fluid; and sensor electronics operatively coupled to the analyte sensor and configured to receive measurement data corresponding to the at least two analytes, wherein the sensor electronics are configured to: detect one or more commands received from a remote device; communicate identification information to the remote device in response to detection of the one or more predefined commands when the remote device is in proximity of the analyte sensor; and transmit a response data packet to the remote device based on the received one or more commands.

Claim 1: An analyte monitoring system, comprising: an analyte sensor for positioning in fluid contact with interstitial fluid under a skin layer; sensor electronics operatively coupled to the analyte sensor and in signal communication with the analyte sensor, the sensor electronics including a memory device for storing data associated with the operation of the sensor electronics and monitored analyte level based on signals from the analyte sensor; and a data control unit in wireless communication with the sensor electronics, the data control unit configured to establish a communication range with the sensor electronics when positioned within a predetermined distance from the sensor electronics, the data control unit further configured to communicate one or more predefined commands to the sensor electronics when the communication range is established, and wherein the sensor electronics is configured to perform one or more predefined functions in response to the received one or more predefined commands and to transmit a response data packet to the data control unit based, at least in part, on the received one or more predefined commands; wherein, in response to receiving the one or more predefined commands, the sensor electronics is configured to retrieve identification information and to communicate the identification information to the data control unit, and the sensor electronics is configured to communicate data corresponding to the signals from the analyte sensor indicative of the monitored analyte level; and further wherein with each communication of data from the sensor electronics to the data control unit, the sensor electronics updates a memory location in the memory device of the sensor electronics.


In view of the above, since the subject matters recited in the broad claim 1 of the instant application were fully disclosed in and covered by narrow claim 1 of U.S. Patent No. 9,035,767 B2, allowing the board claim 1 would result in an unjustified or improper granted of patents.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim 1 is non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,456,301 B2. The difference between the patented narrow claim 1 and the instant broad claim 1 of the instant application are not patentably distinct from each other as set forth in the table herein below:

Instant App. No. 17/179,589:
U.S. Patent No. 8,456,301 B2:
Claim 1: An analyte monitoring system, comprising: an analyte sensor, wherein a portion of the analyte sensor is configured to be positioned in contact with fluid under a skin layer to monitor levels of at least two analytes in the fluid; and sensor electronics operatively coupled to the analyte sensor and configured to receive measurement data corresponding to the at least two analytes, wherein the sensor electronics are configured to: detect one or more commands received from a remote device; communicate identification information to the remote device in response to detection of the one or more predefined commands when the remote device is in proximity of the analyte sensor; and transmit a response data packet to the remote device based on the received one or more commands.
Claim 1: An analyte monitoring system, comprising: a data processing unit; and a control unit in wireless communication with the data processing unit, wherein the control unit is configured to establish a communication range with the data processing unit when the control unit is placed within a predetermined distance from the data processing unit, wherein the control unit is configured to transmit one or more predefined commands to the data processing unit when the communication range is established, and wherein the data processing unit is configured to perform one or more predefined functions in response to the received one or more predefined commands and further configured to transmit a response data packet based, at least in part, on the one or more predefined commands; and wherein, in response to receiving the one or more predefined commands, the data processing unit is configured to retrieve identification information and to transmit the identification information to the control unit; and wherein the control unit is further configured to generate a communication key and to transmit the generated communication key to the data processing unit upon receipt of the identification information.


In view of the above, since the subject matters recited in the broad claim 1 of the instant application were fully disclosed in and covered by narrow claim 1 of U.S. Patent No. 8,456,301 B2, allowing the board claim 1 would result in an unjustified or improper granted of patents.
This is a non-provisional non-statutory obviousness-type double patenting rejection because the conflicting claims have in fact been patented.


Allowable Subject Matter
Claims 2-20 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of art.

U.S. Publication No. 2004/0106859 A1 of Say et el, discloses an analyte monitor includes a sensor, a sensor control unit, and a display unit. The sensor has, for example, a substrate, a recessed channel formed in the substrate, and conductive material disposed in the recessed channel to form a working electrode. The sensor control unit typically has a housing adapted for placement on skin and is adapted to receive a portion of an electrochemical sensor. The sensor control unit also includes two or more conductive contacts disposed on the housing and configured for coupling to two or more contact pads on the sensor. A transmitter is disposed in the housing and coupled to the plurality of conductive contacts for transmitting data obtained using the sensor. The display unit has a receiver for receiving data transmitted by the transmitter of the sensor control unit and a display coupled to the receiver for displaying an indication of a level of an analyte. The analyte monitor may also be part of a drug delivery system to alter the level of the analyte based on the data obtained using the sensor.

U.S. Publication No. 2003/0114897 A1 of Von Arx et al, discloses a system comprising: an implantable medical device including an electronic circuit; a near field antenna connected to the electronic circuit for conducting inductively coupled wireless communication with the implantable medical device; and a far field antenna connected to the electronic circuit for conducting radio frequency (RF) wireless communication with the implantable medical device according to a duty cycle

U.S. Publication No. 2004/0073095 A1 of Causey et al, discloses a remote programmer for interfacing with at least one medical device, the remote programmer comprising: at least one medical device module operatively coupled with the remote programmer and including at least one medical device interface to interface with the at least one medical device; at least one processor to interface with the remote programmer and coupled to the at least one medical device interface to process data from the at least one medical device; a housing adapted to contain the medical device module and the at least one processor; at least one input/output port for communicating with the at least one medical device; at least one display including at least one touch screen element to interface with at least one of the at least one processor and the at least one medical device; at least one button to interface with at least one of the at least one processor and the at least one medical device; at least one audio indication device coupled to the at least one processor to provide an audio indication; and at least one portable power supply contained within the housing of the remote programmer to provide power to at least one of the at least one processor and the at least one medical device.

U.S. Publication No. 2004/0193020 A1 of Chiba et al, discloses an in-vivo information extracting system comprising: a tag device used in a living body, a relay device which is installed outside the living body and near the tag device placed in the living body, and a main transceiver which exchanges signals with the relay device, wherein the tag device comprises: tag reception means for receiving an electromagnetic wave fed from outside the tag device, power generating means for generating internal operating power from the electromagnetic wave received by the tag reception means, in-vivo information extracting means for measuring an environment within the living body and outputting measured data, and tag transmission means for transmitting the measured data outputted by the in-vivo information extracting means to the relay device; and wherein the relay device comprises: relay reception means for receiving the measured data transmitted by the tag device, and relay transmission means for transmitting the measured data received by the relay reception means to the main transceiver.
U.S. Publication No. 2006/0224141 A1 of Rush et al, discloses a system including an infusion device and an analyte monitoring unit, comprising: an infusion device; an on-body unit including a data transmission section, the on-body unit further coupled to the infusion device, the on-body unit configured to receive one or more signals corresponding to a respective one or more analyte levels, and further, the on-body unit configured to infuse a fluid received from the infusion device; and a receiver unit operatively coupled to the on-body unit, the receiver unit configured to receive data from the on-body unit, wherein the received data is associated with the analyte level.

U.S. Publication No. 2005/0065464 A1 of Talbot et el, discloses an infusion system for infusing a fluid into a body of a user, the infusion system comprising: a sensing device including: a sensor adapted to determine a concentration of a first analyte in the user; a sensing device processor coupled to the sensor and adapted to process the determined concentration of the first analyte in the user; and a sensing device transmitter coupled to the sensing device processor and adapted to transmit a communication including sensor values indicative of the determined concentration of the first analyte in the user; a characteristic determining device including: a determining device housing adapted to be carried by the user; a receptacle coupled to the determining device housing and adapted to receive and test a second analyte from the user to determine a concentration of the second analyte in the user; a determining device processor contained in the determining device housing and coupled to the receptacle and adapted to process the determined concentration of the second analyte from the receptacle; and a determining device transmitter contained in the determining device housing and coupled to the determining device processor and adapted to transmit a communication including the determined concentration of the second analyte in the user; and an infusion device including: an infusion device housing adapted to be carried by a user; a drive mechanism contained in the infusion device housing and operatively coupled with a reservoir containing a fluid for infusing the fluid into the body of the user; an infusion device receiver contained in the infusion device housing and adapted to receive the communications from the sensing device transmitter and the determining device transmitter; an infusion device processor contained in the infusion device housing and coupled to the infusion device receiver and adapted to process the sensor values received from the sensing device transmitter and the concentration of the second analyte in the user received from the determining device transmitter; and an infusion device indicator coupled to the infusion device processor and adapted to indicate the sensor values and the concentration of the second analyte in the user.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








	/SISAY YACOB/						June 15, 2022           Primary Examiner, Art Unit 2685